COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00371-CV


FABIAN A. THOMAS                                                   APPELLANT

                                          V.

DENISE DANIEL                                                       APPELLEE


                                      ------------

          FROM THE 431ST DISTRICT COURT OF DENTON COUNTY

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered “Defendant's Motion For Non-Suit” filed by appellant,

which we construe as a motion to dismiss the appeal under rule 42.1(a)(1). It is

the court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: December 15, 2011

      1
       See Tex. R. App. P. 47.4.